        Case 3:18-cv-01374-TWR-AGS Document 598 Filed 08/19/21 PageID.33098 Page 1 of 29



                    1   MORGAN, LEWIS & BOCKIUS LLP
                        Kent M. Roger (SBN 95987)
                    2   kent.roger@morganlewis.com
                        Minna. Lo Naranjo (SBN 259005)
                    3   minna.naranjo@morganlewis.com
                        One Market, Spear Street Tower
                    4   San Francisco, California 94105
                        Tel: (415) 442-1000
                    5   Fax: (415) 442-1001
                    6   Attorneys for Defendant Equilon Enterprises
                    7   LLC (d/b/a Shell Oil Products US)

                    8
                                             UNITED STATES DISTRICT COURT
                    9
                                           SOUTHERN DISTRICT OF CALIFORNIA
                  10
                  11    PERSIAN GULF INC.,                            Case No. 3:15-cv-01749-TWR-AGS
                  12                      Plaintiff,                  CLASS ACTION
                  13                vs.                               DEFENDANT EQUILON
                                                                      ENTERPRISES LLC’S (D/B/A/
                  14    BP WEST COAST PRODUCTS LLC,                   SHELL OIL PRODUCTS US)
                        et al.                                        OPPOSITION TO PLAINTIFF
                  15                                                  PERSIAN GULF INC.’S MOTION
                                          Defendants.                 FOR FURTHER SANCTIONS
                  16
                                                                      Lead Case No. 18-cv-01374-TWR-
                  17    RICHARD BARTLETT, et al.,
                                                                      AGS (consolidated with No. 18-cv-
                  18                      Plaintiffs,                 01377-TWR-AGS)
                  19                vs.
                                                                      Date:        September 2, 2021
                  20    BP WEST COAST PRODUCTS LLC,                   Time:        4:00 pm.
                        et al.                                        Courtroom:   5C
                  21                                                  Judge:       Hon. Andrew G. Schopler
                                          Defendants.
                  22
                  23
                  24
                  25
                  26
                  27
                  28
MORGAN, LEWIS &                                                                          3:15-cv-01749-TWR-AGS
 BOCKIUS LLP                                                                             3:18-cv-01374-TWR-AGS
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                  SHELL’S OPPOSITION TO PLAINTIFF’S MOTION FOR FURTHER SANCTIONS
        Case 3:18-cv-01374-TWR-AGS Document 598 Filed 08/19/21 PageID.33099 Page 2 of 29



                    1
                                                              TABLE OF CONTENTS
                    2
                                                                                                                                     Page
                    3
                    4   I.     INTRODUCTION ........................................................................................... 1
                    5   II.    STATEMENT OF FACTS.............................................................................. 3
                    6          A.      A Kavalinas Phone #3 is Subsumed Within the Original
                                       Sanctions Order ..................................................................................... 3
                    7
                               B.      The Motion Falsely Claims That Shell Misrepresented or
                    8                  Concealed Information Regarding Traders’ Phones............................. 5
                    9                  1.       Shell Never Misrepresented or Concealed the Number of
                  10                            Phones Shell Issued to Kavalinas ............................................... 5
                                       2.       Shell Never Misrepresented That It was “Testing” a
                  11
                                                Second Kavalinas Phone ............................................................ 9
                  12           C.      Plaintiffs’ “Newly” Revealed Information Are from Chats
                  13                   Produced in May 2020 ........................................................................ 10
                  14           D.      Discovery Pursued By Plaintiffs and Their Briefings Show Text
                                       Messages Are Not “Heart of the Case” or “Highly Probative”
                  15                   Evidence of a Conspiracy ................................................................... 11
                  16    III.   LEGAL STANDARD ................................................................................... 13
                  17           A.      Plaintiffs Misstate the Duty to Preserve ............................................. 13
                  18           B.      Threshold Requirements of Rule 37(e) ............................................... 14
                  19           C.      Scope of Sanctions Available Under Rule 37(e) ................................ 14
                  20    IV.    ARGUMENT ................................................................................................ 14

                  21           A.      Plaintiffs Fail to Show That Shell Acted with the Intent to
                                       Deprive Plaintiffs of Information As Required for an Adverse
                  22                   Inference Remedy Under Fed. R. Civ. P. 37(e)(2) ............................. 16
                  23           B.      Plaintiffs’ Proposed Adverse Inference and Alternative
                                       Remedies are Improper ....................................................................... 24
                  24
                        V.     CONCLUSION ............................................................................................. 25
                  25
                  26
                  27
                  28
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                               -i-
 ATTORNEYS AT LAW
  SAN FRANCISCO
        Case 3:18-cv-01374-TWR-AGS Document 598 Filed 08/19/21 PageID.33100 Page 3 of 29



                    1                                         TABLE OF AUTHORITIES
                    2                                                                                                                Page(s)
                    3   FEDERAL CASES
                    4
                        Akiona v. United States
                    5      938 F.2d 158 (9th Cir. 1991) .............................................................................. 16
                    6   Colonies Partners, L.P. v. Cnty. of San Bernardino
                    7     2020 WL 1496444 (C.D. Cal. Feb. 27, 2020) .................................................... 17
                    8   CrossFit, Inc., v. Nat’l Strength and Conditioning Assoc.
                    9     No. 14-cv-1191 JLS (KSC), 2019 WL 6527951 (S.D. Cal. Dec. 4, 2019)........ 17

                  10    First Fin.. Sec., Inc. v. Freedom Equity Grp., LLC
                           No. 15-CV-1893, 2016 WL 5870218 (N.D. Cal. Oct. 7, 2016)......................... 22
                  11
                  12    Hugler v. Sw. Fuel Mgmt., Inc.
                          No. 16-CV-4547, 2017 WL 8941163 (C.D. Cal. May 2, 2017) ........................ 25
                  13
                        O’Berry v. Turner
                  14      No. 7:15-CV-00064, 2016 WL 1700403 (M.D. Ga. Apr. 27, 2016) ........... 22, 23
                  15
                        WeRide Corp. v. Kun Huang
                  16      2020 WL 1967209 (N.D. Cal. Apr. 24, 2020) ................................................... 23
                  17    OTHER AUTHORITIES
                  18
                        Fed. R. Civ. P. 37(e) ........................................................................ 14, 16, 22, 23, 25
                  19
                        Fed. R. Civ. P. 26 ............................................................................................... 13, 25
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
  SAN FRANCISCO                                                                   -ii-
        Case 3:18-cv-01374-TWR-AGS Document 598 Filed 08/19/21 PageID.33101 Page 4 of 29



                    1   I.    INTRODUCTION
                    2         Shell has produced a massive volume of discovery in this case, including
                    3   more than 300,000 documents, nearly 1.4 million pages and 50,000 native files.
                    4   For its traders alone, Shell has produced hundreds of thousands of pages of
                    5   documents and hundreds of thousands of lines of ICE chat messages. However,
                    6   despite Shell’s best efforts, it was unable to locate a few of its traders’ cell phones
                    7   during the discovery period. In January 2021, Plaintiffs filed a motion seeking
                    8   adverse inference sanctions (ECF No. 566-1, “First Motion”), arguing that Shell
                    9   had intentionally failed to preserve the data on these trader phones. The Court
                  10    denied Plaintiffs’ requested relief, finding that Shell had not intentionally failed to
                  11    preserve this data, but was negligent in not having preserved the phones or backed
                  12    up their contents. Shell was ordered (and has since paid) a portion of Plaintiffs’
                  13    fees and barred Shell from using text messages in its defense in this case. ECF
                  14    Nos.1 591; 599 (“3/16/2021 Hg. Tr.”) at 37:13-38:14.
                  15          Within days of the Court’s sanctions order, Shell located two of the three lost
                  16    phones issued to its traders Mike Kavalinas and Jeff Marino that were raised in
                  17    Plaintiffs’ First Motion, immediately notified Plaintiffs, and produced their texts to
                  18    Plaintiffs as quickly as possible. Shell and the other Defendants then agreed to
                  19    allow Plaintiffs to address the text messages in a supplement to Plaintiffs’ summary
                  20    judgment opposition.2
                  21          Now—in a last desperate act as the hearing on Defendants’ summary
                  22
                        1
                  23      All ECF references herein are to the docket for Persian Gulf Inc. v. BP West
                        Coast Products LLC, et al., No. 3:15-cv-01749-TWR-AGS.
                        2
                  24      Plaintiffs’ Supplement to their summary judgment motion insinuates that “Shell
                        claims to have recently discovered these devices only after it was sanctioned….”
                  25    ECF No. 707 at 1. Nonsense. Shell produced the texts after the ruling because it
                  26    did not discover the phones in a storeroom until after the ruling. And as to
                        Marino’s found messages, Plaintiffs complimented: “Marino’s production appears
                  27    to be consistent with the time frame when he was trading West Coast gasoline….
                        We thanked you for this production which to us, appears to be complete at this time
                  28    . . . .” Suppl. Hartley Decl., Ex. C at 8.
                                                                                           3:15-cv-01749-TWR-AGS
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                   1                       3:18-cv-01374-TWR-AGS
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                   SHELL’S OPPOSITION TO PLAINTIFF’S MOTION FOR FURTHER SANCTIONS
        Case 3:18-cv-01374-TWR-AGS Document 598 Filed 08/19/21 PageID.33102 Page 5 of 29



                    1   judgment motions draws near—Plaintiffs have filed a Motion for Further Sanctions
                    2   (ECF No. 756-1, “New Motion”) against Shell. This New Motion is simply a
                    3   repeat of Plaintiffs’ First Motion on sanctions. Plaintiffs point to another cell phone
                    4   issued to Kavalinas that they claim to have recently discovered evidence of, and
                    5   because Shell is unable to find it and did not back up its contents, Plaintiffs move
                    6   for an adverse inference. But Plaintiffs’ prior motion sought sanctions against Shell
                    7   for the same conduct: what Plaintiffs’ described as a failure to “preserve text
                    8   messages relevant to this litigation” and “prevent the destruction of relevant
                    9   evidence.” The Court found that the Shell policies and practices that led to this
                  10    outcome simply were not intentional attempts to destroy evidence. That ruling
                  11    applies equally to the additional phone Plaintiffs now raise (as well as any other
                  12    phones that may be discovered)3— the Court already found Shell’s policies and
                  13    practices to be inadequate; any loss because of those policies are negligent (not
                  14    intentional). There are no new facts here, or new legal questions; Plaintiffs’ New
                  15    Motion is little more than a (baseless) motion for reconsideration in disguise.
                  16          Attempting to distract from these basic facts, Plaintiffs claim that Shell
                  17    concealed the existence of the phone from them, but this is simply false. Indeed,
                  18    the documents cited in Plaintiffs’ New Motion themselves reveal the truth:
                  19
                        3
                          On August 17, Shell was informed by its forensics vendor that a phone it had
                  20    found appears to be the Kavalinas March 2018 “Phone #3”. Suppl. Graney Decl. ¶¶
                  21    4, 5. On August 18, the day before this filing the vendor reported that this phone
                        was first set up and used in mid-March 2018. Suppl. Roger Decl. ¶ 9. Shell is
                  22    processing that phone as of this writing and will produce its responsive texts as
                  23    quickly as possible and report to the Court. Shell immediately informed Plaintiffs
                        of this development and asked them for an extension of the deadline for this brief so
                  24    that Shell could extract and produce the messages, potentially mooting the issue.
                  25    Plaintiffs refused. Suppl. Roger Decl. ¶ 10. Their choice to consume judicial
                        resources with an issue that could be fully resolved between the parties with a little
                  26    more time is revealing: Plaintiffs have never used a single text message in any of
                  27    their briefing or expert reports, and thus they appear to be more concerned with
                        flinging mud and trying to raise suspicions than actually obtaining them.
                  28
                                                                                          3:15-cv-01749-TWR-AGS
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                  2                       3:18-cv-01374-TWR-AGS
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                   SHELL’S OPPOSITION TO PLAINTIFF’S MOTION FOR FURTHER SANCTIONS
        Case 3:18-cv-01374-TWR-AGS Document 598 Filed 08/19/21 PageID.33103 Page 6 of 29



                    1   Kavalinas testified at deposition that he used a Shell-issued phone for business, and
                    2   neither Shell nor Kavalinas has denied the existence (or asserted the non-existence)
                    3   of a third phone (or even said how many phones Kavalinas had). Nor is it correct
                    4   that Plaintiffs only recently discovered this additional phone—in reality, this
                    5   “discovery” is based on documents produced by Shell in November 2019, months
                    6   before they deposed Kavalinas, and refreshed in May 2020, months before
                    7   Plaintiffs’ brought their First Motion. Plaintiffs had all the information they needed
                    8   to raise this additional phone in that motion. But even if they had, the result would
                    9   have been the same: Shell’s policies were negligent, not intentional, regardless of
                  10    whether they led to a failure to preserve two phones or three.
                  11           Plaintiffs also repeatedly describe trader text messages as going to the “heart
                  12    of the case,” but Plaintiffs’ actions tell a different story. Plaintiffs did not cite a
                  13    single text message in their opposition to Defendants’ summary judgment motions,
                  14    or their expert reports, despite having thousands of them. And after Shell produced
                  15    text messages from the two phones it has been able to locate, Plaintiffs cited only
                  16    four in their Summary Judgment Supplement, saying only that “other Defendant
                  17    traders appear” in them.
                  18           In sum, Plaintiffs’ hyperbole aside, there is no basis for any sanctions here.
                  19    This Court has already imposed penalties on Shell for its policies and practices that
                  20    led to a failure to preserve the content of trader cell phones. There is no basis to
                  21    impose further sanctions simply because Plaintiffs have identified another cell
                  22    phone that suffered the same fate, much less for the Court to reconsider its prior
                  23    finding that such conduct cannot be the basis for an adverse inference.
                  24    II.    STATEMENT OF FACTS
                  25           A.  A Kavalinas Phone #3 is Subsumed Within the Original Sanctions
                                   Order
                  26
                               The New Motion charges that Shell revealed the existence of a Kavalinas
                  27
                        Phone #3 only after Plaintiffs brought their original sanctions motion. We debunk
                  28
                                                                                          3:15-cv-01749-TWR-AGS
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                     3                    3:18-cv-01374-TWR-AGS
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                   SHELL’S OPPOSITION TO PLAINTIFF’S MOTION FOR FURTHER SANCTIONS
        Case 3:18-cv-01374-TWR-AGS Document 598 Filed 08/19/21 PageID.33104 Page 7 of 29



                    1   that in the next section. But, whether a third phone existed or not is inconsequential
                    2   to this New Motion because the Court sanctioned Shell on March 16 for its “policy
                    3   [] to image the phones or back them up [only] once a custodian identified them as
                    4   having relevant information”. I.e., the Court sanctioned Shell for not backing up all
                    5   relevant traders’ phones. Hg. Tr. 20:9-11. id., 21:3-6 (“And by the way, Shell did
                    6   not back up those phones. That’s one of the reasons I think the Court found
                    7   tentatively that Shell had a duty and didn’t execute it properly.”) And so, the Court
                    8   ruled that “the failure to back up the phones was unreasonable . . ..” Id., 21:9-10.
                    9   Whether Plaintiffs believed at the time of their First Motion that they had not
                  10    received texts from two or from three Kavalinas phones is immaterial; a third
                  11    Kavalinas phone is subsumed within the Court’s ruling that Shell had a duty to back
                  12    up Kavalinas’s and Marino’s phones.
                  13          That a Kavalinas Phone #3 is a revelation to Plaintiffs since this Court’s
                  14    original order and thus requires the Court’s reconsideration now is nonsense. The
                  15    First Motion’s Hartley Declaration concedes that Plaintiffs knew from the time of
                  16    the conclusion of the Shell depositions, resulting from their review of Shell’s
                  17    produced ICE chats before they brought their First Motion, that they had not
                  18    received any texts from any Shell traders’ phones. First Motion at 3; Roger
                  19    (3/2/2021) Decl. (ECF No. 582-1), ¶ 11. (Likewise, Hartley (1/19/2021) Decl.,
                  20    Exh. E (ECF No. 566-7), Plaintiffs’ August 20, 2020 meet and confer letter, also
                  21    predating their first motion by five months, notes: “Shell traders regularly provided
                  22    their Shell issued mobile device numbers to the other Defendants and California
                  23    market participants via ICE and Yahoo chats . . . (Michael Kavalinas providing []
                  24    his cell phone number in messages with external parties in chats.))” Moreover, on
                  25    March 12, 2020, long before their First Motion, Plaintiffs deposed Kavalinas about
                  26    his ICE chats for 56 pages, over ninety minutes of a seven-hour deposition. Suppl.
                  27    Roger Decl. Ex. A (Kavalinas Dep. Tr.) at 269-325.
                  28          Plaintiffs take credit in their First Motion for their “dogged” detective work
                                                                                            3:15-cv-01749-TWR-AGS
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                     4                      3:18-cv-01374-TWR-AGS
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                   SHELL’S OPPOSITION TO PLAINTIFF’S MOTION FOR FURTHER SANCTIONS
        Case 3:18-cv-01374-TWR-AGS Document 598 Filed 08/19/21 PageID.33105 Page 8 of 29



                    1   in discovering the existence and absence of trader phones and texts but do not
                    2   explain why they did not raise a Kavalinas Phone #3 there. Only in their June 23,
                    3   2021 meet and confer letter do Plaintiffs for the first time reference a March 2018
                    4   Kavalinas Phone #3, citing to ICE chats that they already had months before their
                    5   First Motion: “according to information available to us, it appears Kavalinas was
                    6   issued this third device in March 2018. Specifically, Kavalinas wrote in a chat
                    7   dated March 13, 2018, that he was in Houston with a ‘shiny new Shell iphone.’”
                    8   (SOPUS_PGI_01361352, row 294801).” Suppl. Hartley Decl., Ex. C at 5. The
                    9   cited SOPUS_PGI document and row are the very same Shell ICE chats relied on
                  10    by Plaintiffs in their First Motion. An unaccounted for Kavalinas Phone #3 is no
                  11    different from his Phone # 1, still lost in the water. It does not support Plaintiffs’
                  12    disguised motion for reconsideration. Particularly now, when Shell has a potential
                  13    Phone #3 in hand and is undertaking to produce the relevant texts. Suppl. Roger
                  14    Decl., ¶ 10.
                  15          B.       The Motion Falsely Claims That Shell Misrepresented or
                                       Concealed Information Regarding Traders’ Phones
                  16
                                       1.   Shell Never Misrepresented or Concealed the Number of
                  17                        Phones Shell Issued to Kavalinas
                  18          In order to elevate the “old news” of a Kavalinas Phone #3 to a matter of
                  19    Shell’s intent to deprive, the New Motion tees up a list of easily debunked charges.
                  20    First, it accuses Kavalinas of denying that he used a business-issued phone for
                  21    business. Contrary to Plaintiffs’ accusation, Kavalinas testified to his business use
                  22    of his Shell phone in response to their deposition questions: “Q. Do you have a
                  23    company-issued mobile device? A. Yes. . . . Q. And what about voice mails?
                  24    Did—do you save any voice mails you receive as part of your employment with
                  25    Shell, either on your company phone or your -- you said you don’t use your
                  26    personal phone for business, so just your Shell-issued mobile device, did you—do
                  27    you have any voice mails preserved on that? A. No.” Suppl. Roger Decl., Ex. A
                  28
                                                                                          3:15-cv-01749-TWR-AGS
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                    5                     3:18-cv-01374-TWR-AGS
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                   SHELL’S OPPOSITION TO PLAINTIFF’S MOTION FOR FURTHER SANCTIONS
        Case 3:18-cv-01374-TWR-AGS Document 598 Filed 08/19/21 PageID.33106 Page 9 of 29



                    1   (Kavalinas Dep. Tr.) at 18:2-4, 19:2-8.4 The Court already expressly ruled Shell
                    2   negligent for not backing up Kavalinas’s Shell-issued phones. Hg. Tr. 20:9-14,
                    3   21:9-10. A Kavalinas Phone #3 is no different.
                    4         Next, the New Motion repeats at least ten times that Shell “consistently
                    5   represented” and made “repeated representations” that Kavalinas had only two
                    6   Shell-issued phones and “actively concealed” and “denied” the existence of other
                    7   devices from Plaintiffs. False. Plaintiffs’ First Motion, brought on the phone he
                    8   dropped in the water and the broken one he turned in to Shell, but did not accuse
                    9   Shell of representing that Kavalinas ever had only two Shell phones, nothing of the
                  10    kind. As acknowledged in Plaintiffs’ First Motion, “Shell informed Plaintiffs that
                  11    [Kavalinas] had two unfortunate incidences of lost data.” Original Mot. at 5. But,
                  12    Shell has consistently represented that it knew of two instances of lost Kavalinas
                  13    phones data, based on Kavalinas’s memory. See Kavalinas (3/1/2021) Decl. (ECF
                  14    No. 582-5), ¶¶ 4, 5 (“I recall that while on a dock, I accidentally dropped my phone
                  15    into the water.” “I recall another incident when my mobile device stopped
                  16    working.”)
                  17          Plaintiffs’ New Motion cites two sources to support its new charge. New
                  18    Mot. at 8. The first, Exhibit F, is Plaintiffs’ own September 11, 2020 letter
                  19    sponsored by Suppl. Hartley Decl. ¶ 11, which says nothing about the number of
                  20    devices Kavalinas was issued one way or the other. The second is Hartley Decl., ¶
                  21    16, which asserts for the first time that “Beginning September 2020, Shell
                  22    represented to Plaintiffs that Kavalinas was only issued two company devices
                  23    during the entire Relevant Time Period, both of which were the subject of separate
                  24    incidences of lost data.” This Declaration, objectionable for lack of foundation,
                  25    does not identify “who” for Shell “represented” this, or on what and how many
                  26    4
                          Plaintiffs fail to include this relevant testimony, seizing only on their incomplete
                  27    listing in a later question of “electronic forms of communication” that omitted the
                        business phone Kavalinas had just testified to, thereby misrepresenting his actual
                  28    testimony. See Hartley (1/19/2021) Decl., Ex. C (ECF No. 566-3).
                                                                                             3:15-cv-01749-TWR-AGS
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                      6                      3:18-cv-01374-TWR-AGS
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                     SHELL’S OPPOSITION TO PLAINTIFF’S MOTION FOR FURTHER SANCTIONS
       Case 3:18-cv-01374-TWR-AGS Document 598 Filed 08/19/21 PageID.33107 Page 10 of 29



                    1   occasions. Counsel for Shell affirmatively reject this accusation. Suppl. Roger
                    2   Decl. ¶ 3; Naranjo Decl., ¶ 3. And here again Plaintiffs’ own letter to Shell counsel
                    3   belies Plaintiffs’ accusation of any Shell denial: “Plaintiffs asked whether you were
                    4   aware Kavalinas was issued this third device . . .. [I]t appears Kavalinas was issued
                    5   this third device in March 2018. . . . Please confirm whether you were aware that
                    6   Shell had a third phone for Kavalinas . . ..” Suppl. Hartley Decl., Ex. C at 5.
                    7         Shell’s actual representations have been consistent: While Shell’s records
                    8   indicated that Kavalinas was issued iPhones as company-issued devices during the
                    9   relevant time period, they neither indicate how many, nor details relating to
                  10    whereabouts or any loss of those devices. See Graney (3/1/2021) Decl. (ECF No.
                  11    582-3), ¶¶ 3, 4 (“Based on Shell’s records, I determined that Mike Kavalinas and
                  12    Steve Rodrick were issued iPhones as their company issued-devices during the time
                  13    frames identified to me as periods for which Mike Kavalinas and Steve Rodrick
                  14    were west coast gasoline traders.”).
                  15          Piling on to their foundationless assertion of intent-to-deprive, the New
                  16    Motion accuses Shell even today of denying the existence of a third Kavalinas
                  17    phone and (again) of not having backed it up. New Mot. at 8-9. It cites nothing in
                  18    support of that ipse dixit. Shell did tell Plaintiffs that “[o]ther than the phone that
                  19    Kavalinas dropped into the water and the phone that was recently located, and from
                  20    which messages were produced to you, Shell is aware of only one other phone
                  21    issued by it to Kavalinas, in 2019.” New Mot. at 9 (citing Suppl. Hartley Decl.
                  22    (ECF No.756-2), Ex. E). That is not a denial of anything. It is a continued
                  23    acknowledgement of the incompleteness of Shell’s records, already addressed by
                  24    the Court’s finding of “negligence, or at worst gross negligence” in its Order on the
                  25    First Motion. 3/16/2021 Hg. Tr. 15:1-4. After countless hours during the first
                  26    round of meet and confers and First Motion briefing during which Shell attempted
                  27    to identify records of Kavalinas’s Shell-issued devices, Shell provided what
                  28    imperfect information it had. See, e.g., Graney (3/1/2021) Decl. (ECF No. 582-3),
                                                                                         3:15-cv-01749-TWR-AGS
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                  7                      3:18-cv-01374-TWR-AGS
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                   SHELL’S OPPOSITION TO PLAINTIFF’S MOTION FOR FURTHER SANCTIONS
       Case 3:18-cv-01374-TWR-AGS Document 598 Filed 08/19/21 PageID.33108 Page 11 of 29



                    1   ¶¶ 3, 4. The New Motion professes exasperation and finds intent to conceal
                    2   because, during a June 23 40-minute call, Shell’s counsel could not answer in real
                    3   time Plaintiffs’ dozens of technical questions shot at them without prior notice
                    4   about dozens of topics, including the “extraction” from Kavalinas’ recently found
                    5   phone, gaps in the messages, Shell’s litigation department’s organizational
                    6   structure, and chain of custody records. But, Shell’s only advance clue as to the
                    7   subject of this ambush was that Plaintiffs had “questions regarding the timelines of
                    8   messages produced, among other things.” Suppl. Hartley Decl. (ECF No. 756-2),
                    9   Ex. D.5 The Motion also expresses irritation that Shell appeared to have fewer
                  10    records related to the Kavalinas device than the also incomplete records about its
                  11    trader Marino’s phone, which Shell also located shortly after the first sanctions
                  12    hearing and about which it promptly notified Plaintiffs. New Mot. at 4. But
                  13    Shell’s lack of clear chain of custody records is not new information that supports a
                  14    new accusation of intent to deprive; Shell’s incomplete records, which in the
                  15    Court’s view would have been mitigated by backing up the phones, were
                  16    considered and adjudicated by the Court’s Order on the First Motion.
                  17          Plaintiffs also appear frustrated that Shell took time to respond to its request
                  18    for confirmation regarding Shell’s preservation of text messages on Kavalinas’s
                  19    Phone #3. New Mot. at 8-9. Aside from the fact that Shell told Plaintiffs numerous
                  20    times that it was unaware of a Phone #3 or any phones other than the dropped
                  21    phone, the found phone, and a phone it issued to Kavalinas in 2019, Shell took the
                  22    time to examine the 2019 phone, issued after the Relevant Time Period, for any
                  23    relevant messages. On July 8, Shell responded to Plaintiffs that “Shell is aware of
                  24
                        5
                          The Motion’s exasperation also is posturing, as was the seriousness with which
                  25    Plaintiffs initiated and conducted the oral meet and confer. The same day of the
                  26    call they delivered a nine-page single spaced letter which they had already
                        prepared, asking the dozens of questions with which they had orally peppered Shell
                  27    counsel and which they could not have expected outside counsel to have answered
                        on the fly. Suppl. Hartley Decl. (ECF No. 756-2), Ex. C. Why not send Shell their
                  28    letter in advance to foster a good faith meet and confer?
                                                                                          3:15-cv-01749-TWR-AGS
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                   8                      3:18-cv-01374-TWR-AGS
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                   SHELL’S OPPOSITION TO PLAINTIFF’S MOTION FOR FURTHER SANCTIONS
       Case 3:18-cv-01374-TWR-AGS Document 598 Filed 08/19/21 PageID.33109 Page 12 of 29



                    1   only one other phone issued by it to Kavalinas, in 2019….and determined that it
                    2   contained no messages from the discovery relevant time period. Nevertheless,
                    3   Shell will preserve the contents of that phone.” Suppl. Hartley Decl. (ECF No.
                    4   756-2), Ex. E at 5. The new facts in Plaintiffs’ de facto motion for reconsideration
                    5   are that since the Court’s ruling, Shell has found and produced the Kavalinas and
                    6   Marino text messages from the phones that were the subject of the Original Motion,
                    7   Shell believes it has discovered Phone #3 and is endeavoring to produce its text
                    8   messages as quickly as possible. These new facts do not support any intent to
                    9   deprive, only Shell’s good faith.
                  10                 2.      Shell Never Misrepresented That It was “Testing” a Second
                                             Kavalinas Phone
                  11
                              In its consistent pattern of repeated accusations to substitute for proof of any
                  12
                        intent to deprive, the New Motion accuses that Shell claimed to have been “testing”
                  13
                        Kavalinas’ phone in October 2020, but then quickly admitted it had not actually
                  14
                        located the phone in the first place. New Mot. at 5, 18, 19. As with their other false
                  15
                        accusations, Plaintiffs’ representations to the Court in their First Motion betray
                  16
                        them here as well.
                  17
                              The New Motion baldly charges that “Shell initially told Plaintiffs that it was
                  18
                        testing this device for processing and production back in October 2020. ([Suppl.]
                  19
                        Hartley Decl. at ¶ 12, Ex. G at 2-3). Then the following month, in November 2020,
                  20
                        Shell admitted, in response to a direct question, that this device in fact had not yet
                  21
                        been located. Id., at ¶ 13.” New Mot. at 5. False. Cited Exhibit G does not say
                  22
                        that Shell “was testing” any device. It says that “Shell needed to test the device”
                  23
                        (Id., Ex. G). Meaning if the device was found, it would need to be processed to
                  24
                        determine if text messages even if existed on the device. That is exactly what the
                  25
                        original Hartley declaration represented to the Court in Plaintiffs’ First Motion:
                  26
                        Shell “[c]ounsel was unable to provide any dates for when either of these events [of
                  27
                        loss] occurred and informed Plaintiffs that Shell was in the process of tracking
                  28
                                                                                          3:15-cv-01749-TWR-AGS
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                   9                      3:18-cv-01374-TWR-AGS
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                   SHELL’S OPPOSITION TO PLAINTIFF’S MOTION FOR FURTHER SANCTIONS
       Case 3:18-cv-01374-TWR-AGS Document 598 Filed 08/19/21 PageID.33110 Page 13 of 29



                    1   down Mr. Kavalinas’s last phone to determine whether it can be processed for
                    2   production. It was never found and Shell failed to back up either device before it
                    3   was lost. Hartley [1/19/2021] Decl. at ¶ 3, Ex. A at 2-3.” First Mot. at 5-6. Thus,
                    4   the original Hartley Declaration belies the current Hartley declaration.
                    5         The quoted Hartley Decl., Ex. A from the First Motion is the same November
                    6   10, 2020 meet and confer letter as Suppl. Hartley Decl., Ex. G from the New
                    7   Motion. But Plaintiffs only now say the same document supports their falsity that
                    8   Shell “initially” told Plaintiffs it “was testing” Kavalinas’ second phone for
                    9   processing and production in October 2020 only to “admit” the following month
                  10    that in fact that phone had not yet been located. New Mot. at 5. Plaintiffs told the
                  11    truth the first time: Shell never told them that it had located Kavalinas’ second
                  12    phone and was testing it. To what end? Only to have to ‘fess up’ shortly after that
                  13    it could not locate it in the first place? Suppl. Roger Decl. ¶ 4; Naranjo Decl., ¶ 4.
                  14    The truth Plaintiffs told the first time – and by common-sense – was that Shell was
                  15    looking for a phone that Kavalinas had reported he had returned to Shell after it had
                  16    stopped working. See Kavalinas (3/1/2021) Decl. (ECF No. 582-5), ¶ 5. That
                  17    phone was never found in advance of the First Motion. See Suppl. Roger Decl., ¶
                  18    4. And, when it was found, Shell immediately notified Plaintiffs and it was
                  19    produced. See Suppl. Hartley Decl. (ECF No. 756-2), ¶ 2, Ex. A. Regardless, the
                  20    truth about “testing” adds nothing to the Court’s ruling on the First Motion. It only
                  21    exposes the Plaintiffs’ lack of candor when requesting this Court’s reconsideration
                  22    on a matter already decided.
                  23          C.     Plaintiffs’ “Newly” Revealed Information Are from Chats
                                     Produced in May 2020.
                  24
                              The New Motion identifies gaps in the newly produced Kavalinas text
                  25
                        messages based on his chat messages. New Mot. at 6-7. Plaintiffs have had those
                  26
                        chat messages since May 2020, prior to and relied on in their original sanctions
                  27
                        motion. First Mot. at 2-3, 17. Plaintiffs would have understood that Kavalinas had
                  28
                                                                                          3:15-cv-01749-TWR-AGS
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                  10                      3:18-cv-01374-TWR-AGS
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                   SHELL’S OPPOSITION TO PLAINTIFF’S MOTION FOR FURTHER SANCTIONS
       Case 3:18-cv-01374-TWR-AGS Document 598 Filed 08/19/21 PageID.33111 Page 14 of 29



                    1   likely texted for the entire period of time that he was a west coast gasoline trader.
                    2   The Court has already sanctioned Shell for failing to preserve and produce any
                    3   Kavalinas text messages in the First Motion. And, no new information supports an
                    4   intent by Shell to deprive Plaintiffs of these text messages. Suppl. Kavalinas Decl.,
                    5   ¶ 2 (explaining no intentional deletion and no knowledge of why text messages may
                    6   be missing). Indeed, the new information shows the opposite: Plaintiffs are now in
                    7   possession of Kavalinas and Marino text messages that Shell was previously
                    8   sanctioned for not producing.
                    9         D.     Discovery Pursued By Plaintiffs and Their Briefings Show Text
                                     Messages Are Not “Heart of the Case” or “Highly Probative”
                  10                 Evidence of a Conspiracy
                  11          In ruling that Shell should be penalized for negligently not having backed up
                  12    its traders’ phones, the Court found prejudice to Plaintiffs in their inability to use
                  13    traders’ text messages to attempt to make their case. Not satisfied with an award of
                  14    attorneys’ fees (already paid) and Shell’s inability to use trader text messages in its
                  15    defense (3/16/2021 Hg. Tr. 39:19-40:3), Plaintiffs take another run at adverse
                  16    inferences. They fail.
                  17          Plaintiffs spent years directing their discovery to the refinery level conspiracy
                  18    claims they actually pleaded but have never sought a single text from a single
                  19    refinery employee. They likewise expressed no interest in traders’ text messages
                  20    until five months after the close of fact discovery, and then only Shell’s. As this
                  21    Court recognized at the March 16, 2021 sanctions hearing, “trader information was
                  22    not the focus of the case and it’s certainly not the focus of discovery.” 3/16/2021
                  23    Hg. Tr. 37:19-20. And Plaintiffs have never sought any texts of any of the other
                  24    seven Defendants in their newly asserted trader conspiracy, other than from one
                  25    Tesoro trader.
                  26          During the original sanctions hearing the Court was concerned about
                  27    Plaintiffs’ contention that they would be deprived the use of what they repeatedly
                  28    called (as they do here) “heart of the case” messages to use in their “expert reports
                                                                                           3:15-cv-01749-TWR-AGS
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                  11                       3:18-cv-01374-TWR-AGS
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                   SHELL’S OPPOSITION TO PLAINTIFF’S MOTION FOR FURTHER SANCTIONS
       Case 3:18-cv-01374-TWR-AGS Document 598 Filed 08/19/21 PageID.33112 Page 15 of 29



                    1   and in all future briefings to the Court”. 3/16/2021 Hg. Tr. 15:20-23. But in their
                    2   now-filed summary judgment motions and expert reports, Plaintiffs did not offer a
                    3   single text of the Shell or Tesoro traders whose texts they did have at the time,
                    4   none. Soon after, Plaintiffs received the texts from the two misplaced Marino and
                    5   Kavalinas phones and Defendants stipulated to and the Court granted Plaintiffs the
                    6   opportunity to supplement their Motion for Summary Judgment specifically to offer
                    7   the new texts as evidence of a conspiracy. ECF No. 704. But even with the
                    8   opportunity to supplement, Plaintiffs merely cite to just four text messages, in a
                    9   footnote, observing only that “other Defendant traders appear” in them. Plaintiffs
                  10    make no attempt to link any of the four messages to their new trader conspiracy or
                  11    to any impact on price; no discussion, no analysis. ECF No. 707 at 2 n.2.
                  12    Plaintiffs’ attempt in this New Motion to assert the “highly probative” value of
                  13    “missing” text messages amounts to a feeble description that produced text
                  14    messages “relate to the purchase or sale of CARBOB gasoline” “exchange
                  15    agreements”, “bids and offers in the marketplace generally for west coast product”
                  16    and other instances of “conducting business”. New Mot. at 10. It is no surprise
                  17    that text messages are absent from Plaintiffs’ summary judgment motion briefs and
                  18    expert reports. Despite that Shell has now produced text messages from all of its
                  19    west coast gasoline traders and now only a subset of text messages from Kavalinas
                  20    are missing,6 Plaintiffs still cannot link trader communications to any alleged (not-
                  21    pleaded) conspiracy.
                  22          The New Motion’s particular interest in Kavalinas’s text messages is
                  23    puzzling as well. While it asserts – seven separate times – that Kavalinas is the
                  24
                        6
                         The First Motion related to the text messages of Steve Rodrick, Jeff Marino and
                  25    Mike Kavalinas. ECF No. 566-1. Plaintiffs abandoned their motion as to Rodrick.
                  26    ECF No. 582 at Section I. And, Plaintiffs do not have any issue with the Jeff
                        Marino text message production. See Suppl. Hartley Decl. (ECF No. 756-2), Ex. C
                  27    at 8 (“Marino’s production appears to be consistent with the time frame when he
                        was trading West Coast gasoline…. We thanked you for this production which to
                  28    us, appears to be complete at this time…”).
                                                                                         3:15-cv-01749-TWR-AGS
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                 12                      3:18-cv-01374-TWR-AGS
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                   SHELL’S OPPOSITION TO PLAINTIFF’S MOTION FOR FURTHER SANCTIONS
       Case 3:18-cv-01374-TWR-AGS Document 598 Filed 08/19/21 PageID.33113 Page 16 of 29



                    1   “longest serving West Coast gasoline trader during the Relevant Period”7 the
                    2   Motion fails to mention in this context that Kavalinas’s tenure began in early 2016,
                    3   well after Plaintiffs’ alleged 2012 and 2015 price spikes and “suspicious” refinery
                    4   outages. See Persian Gulf Complaint, ECF No. 76.
                    5          Yes, the Court originally found prejudice supporting sanctions for
                    6   negligence. That finding, whether borne out by subsequent events, certainly does
                    7   not support the New Motion’s claim of intent.
                    8
                        III.   LEGAL STANDARD
                    9
                               A.    Plaintiffs Misstate the Duty to Preserve
                  10
                               Plaintiffs again offer their own erroneous Rule 26(f) standard: “Parties must
                  11
                        use best efforts to preserve electronic information.” New Mot. at 11. As the Court
                  12
                        acknowledged, “a litigant is under a duty to preserve evidence which it knows or
                  13
                        reasonably should know is relevant to the action.” 3/16/2021 Hg. Tr. 8:19-23
                  14
                        (citing Cottle-Banks v. Cox Communications, Inc., No. 10-cv-2133-GPC-WVG,
                  15
                        7
                  16      He’s not. The relevant time period for this case is January 2011 through August
                        2018. Kavalinas was a west coast gasoline trader only from early 2016 – February,
                  17    according to a chat the Motion cites-- through the end of the relevant time period,
                        i.e., 2 years, 7 months. Jeff Marino was a west coast gasoline trader from the
                  18    beginning of the relevant time period through July 2013 and then again from March
                  19    2017 through the end of the relevant time period, i.e., 3 years, 11 months. Marino
                        (3/1/2021) Decl. (ECF No. 582-4) ¶ 1. And, Steve Rodrick was a west coast
                  20    gasoline trader between March 2014 through June 2016, i.e., 2 years, 3 months.
                        Suppl. Roger Decl., ¶ 8, Ex. E. The Motion’s throwaway ding that Kavalinas
                  21    misled Plaintiffs about the start of his tenure at his deposition, prejudicing them, is
                        nonsense. That he testified from memory, adopting Plaintiffs’ leading question that
                  22    he added the west coast to his trading portfolio in “beginning middle of 2016”, is of
                  23    no moment. Suppl. Roger Decl., Ex. A (Kavalinas Dep. Tr.) at 24:19-22. At the
                        same deposition, Plaintiffs examined him for ten pages and ten minutes about a
                  24    March 15, 2016 email produced by Shell between Kavalinas and other Shell traders
                        about west coast gasoline. Id., Ex. A at 87:12-96:2; id., Ex. B. And Shell has
                  25    produced Kavalinas’s documents, including emails and ICE chats, from January
                  26    2016. See Suppl. Hartley Decl. (ECF No. 756-2), Ex. E at 9 n.1; Ex. B (identifying
                        chat excerpts dated February 2016); Suppl. Roger Decl., ¶ 7, Exs, C, D (confirming
                  27    that Shell produced documents and emails from Kavalinas with dates as early as
                        January 4, 2016 and ICE chats dated also as early as January 4, 2016).
                  28
                                                                                           3:15-cv-01749-TWR-AGS
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                   13                      3:18-cv-01374-TWR-AGS
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                    SHELL’S OPPOSITION TO PLAINTIFF’S MOTION FOR FURTHER SANCTIONS
       Case 3:18-cv-01374-TWR-AGS Document 598 Filed 08/19/21 PageID.33114 Page 17 of 29



                    1   2013 WL 2244333, at *13 (S.D. Cal. May 21, 2013)). The Federal Rules do not
                    2   require parties to a litigation to preserve “every shred of paper, every e-mail or
                    3   electronic document, and every backup tape.” See Javo Beverage Co. v. California
                    4   Extraction Ventures, Inc., No. 19-CV-1859-CAB-WVG, 2020 WL 2062146, at *10
                    5   (S.D. Cal. Apr. 29, 2020); Fed. R. Civ. P. 37(e) advisory committee’s note (2015)
                    6   (“Due to the ever-increasing volume of electronically stored information and the
                    7   multitude of devices that generate such information, perfection in preserving all
                    8   relevant [ESI] is often impossible.”).
                    9         B.     Threshold Requirements of Rule 37(e)
                  10          To qualify for relief under Rule 37(e), Plaintiff’s burden is to establish each
                  11    of the following threshold elements: (1) the ESI “should have been preserved in the
                  12    anticipation or conduct of litigation”; (2) the party “failed to take reasonable steps
                  13    to preserve it”; and (3) the ESI is “lost” and “cannot be restored or replaced through
                  14    additional discovery”. Fed. R. Civ. P. 37(e); see 3/16/2021 Hg. Tr. 8:12-18.
                  15          C.     Scope of Sanctions Available Under Rule 37(e)
                  16          An adverse inference is a remedy under Rule 37(e) only where there is a
                  17    “finding that the party acted with the intent to deprive another party of the
                  18    information’s use in the litigation.” Fed. R. Civ. P. 37(e)(2); see 3/16/2021 Hg. Tr.
                  19    13:19-24. Otherwise, no adverse instruction is permitted, and the Court is
                  20    authorized to award lesser sanctions, such as monetary sanctions, only “upon
                  21    finding prejudice to another party from loss of the information.” Fed. R. Civ. P.
                  22    37(e)(1); see 3/16/2021 Hg. Tr. 14:1-5.
                  23    IV.   ARGUMENT
                  24          This Court sanctioned Shell for text messages that were “lost and cannot be
                  25    recovered under Rule 37.” 3/16/2021 Hg. Tr. 13:14-16. As the remedy to cure
                  26    prejudice from Shell’s “negligence, or at worst gross negligence”, the Court ordered
                  27    and Shell paid Plaintiffs’ two-thirds of Plaintiffs’ motion fees and barred Shell from
                  28
                                                                                          3:15-cv-01749-TWR-AGS
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                  14                      3:18-cv-01374-TWR-AGS
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                   SHELL’S OPPOSITION TO PLAINTIFF’S MOTION FOR FURTHER SANCTIONS
       Case 3:18-cv-01374-TWR-AGS Document 598 Filed 08/19/21 PageID.33115 Page 18 of 29



                    1   using trader text messages in its defense. 3/16/2021 Hg. Tr. 15:2-4; 39:19-40:3.8
                    2         But Plaintiffs’ New Motion now seeks intentional spoliation sanctions even
                    3   now that Shell has found and produced messages that the Court previously ruled
                    4   were “lost and cannot be recovered”. And after Plaintiffs chose not to cite a single
                    5   text in their summary judgment motion and were afforded an opportunity to
                    6   supplement it with the newfound texts but referenced only four, in their
                    7   supplement’s footnote, the present motion makes no sense. It seeks the harshest of
                    8   remedies, adverse inferences, which the Court was unwilling to grant when the text
                    9   messages were thought lost but now are found.
                  10          The New Motion is premised on a fabrication that Shell had concealed the
                  11    existence of a third Kavalinas phone. But Plaintiffs could have discovered that
                  12    there was a third Kavalinas phone before Shell found the second Kavalinas phone,
                  13    and even before their First Motion. As cited in their June 23, 2021 meet and confer
                  14    letter, Plaintiffs state: “[A]ccording to information available to us, it appears
                  15    Kavalinas was issued this third device in March 2018. Specifically, Kavalinas
                  16    wrote in a chat dated March 13, 2018, that he was in Houston with a ‘shiny new
                  17    Shell iphone.’ (SOPUS_PGI_01361352, row 294801).” Supp. Hartley Decl. (ECF
                  18    No. 756-2), Ex. C at 5. That cited document is the ICE chats produced by Shell in
                  19    8
                          To “mitigate the prejudice here” the Court “agree[d] with the defense that this [a
                  20    supposed trader conspiracy] was not the main focus of the discovery until much
                        later. That doesn't excuse the defense's failure to preserve this evidence, but I think
                  21    it factors into the analysis of how much prejudice there is here and the culpability of
                        the defense.” 3/16/2021 Hg. Tr. 39:13-18. Plaintiffs’ complaints alleged that
                  22    California gasoline refiners conspired to manipulate the California-grade gasoline
                  23    price by restricting output through coordinated refinery outages, falsely reported
                        supplies, and exports of unprecedented volumes of gasoline. PG Compl., ¶¶ 6, 11;
                  24    IPP Compl., ¶¶ 4-9. There were no allegations that gasoline traders directly fixed
                        the price or limit the supply of gasoline, and it wasn’t until September 2019 –
                  25    nearing the end of fact discovery – when Plaintiffs propounded document requests
                  26    that requested trader communications at all. And, even in that request, trader text
                        messages were never mentioned let alone called for. Plaintiffs raised the issue of
                  27    text messages for the first time in their August 2020 letter, nine months after Shell
                        had completed its document productions. Hartley (1/19/2021) Decl., Ex. E (ECF
                  28    No. 566-7).
                                                                                            3:15-cv-01749-TWR-AGS
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                   15                       3:18-cv-01374-TWR-AGS
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                   SHELL’S OPPOSITION TO PLAINTIFF’S MOTION FOR FURTHER SANCTIONS
       Case 3:18-cv-01374-TWR-AGS Document 598 Filed 08/19/21 PageID.33116 Page 19 of 29



                    1   May 2020 and relied on by Plaintiffs in their First Motion.9
                    2         The Rule 37(e)(2) remedy requires that a “party acted with the intent to
                    3   deprive another party of the information’s use in the litigation.” Fed. R. Civ. P.
                    4   37(e)(2). In the words of this Court, such a finding would require “that the party
                    5   purposefully destroyed evidence to avoid its litigation obligations.” 3/16/2021 Hg.
                    6   Tr. 14:9-11 (emphasis added). An unaccounted for Kavalinas Phone #3, whose
                    7   existence could have been known by Plaintiffs before their first sanctions motion is
                    8   no different from his Phone #1 (lost in the water) or Phone #2 (once lost but now
                    9   found). A third Kavalinas phone was unaccounted for due to the same insufficient
                  10    preservation and backup protocols that the Court found to be negligent when it
                  11    ruled on the First Motion. Apart from that objective fact, Plaintiffs provide no
                  12    evidence or basis for even their conjecture of an intentional spoliation of that
                  13    device. And now, with Shell’s immediate disclosure of potential Kavalinas Phone
                  14    #3 and its undertaking to produce its texts as rapidly as possible, there can be no
                  15    question of Shell’s good faith.
                  16          A.     Plaintiffs Fail to Show That Shell Acted with the Intent to Deprive
                                     Plaintiffs of Information As Required for an Adverse Inference
                  17                 Remedy Under Fed. R. Civ. P. 37(e)(2)
                  18          To impose any of the more serious “specific sanctions” under Rule 37(e)(2)’s
                  19    “intent to deprive” element, Plaintiffs must prove that Shell acted willfully. See,
                  20    e.g., Akiona v. United States, 938 F.2d 158, 161 (9th Cir. 1991) (declining to
                  21    impose an adverse-inference sanction because nothing in the record indicated that
                  22    the litigant intentionally destroyed records “with the intent of covering up
                  23
                        9
                  24      In their first motion Plaintiffs already took credit for ‘discovering’ Shell trader
                        phones after they deposed Shell witnesses, including Kavalinas, in the first half of
                  25    2020 and long before they brought their first sanctions motion in January 2021:
                  26    “Following the depositions of Shell’s witnesses, a search of the chat logs produced
                        in this litigation against the phone numbers provided by Shell’s traders during their
                  27    depositions revealed that these were indeed the same phone numbers Shell’s traders
                        were providing to external parties in communications surrounding the purchase and
                  28    sale of CARBOB, among other relevant items.” First Mot. at 3.
                                                                                             3:15-cv-01749-TWR-AGS
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                     16                      3:18-cv-01374-TWR-AGS
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                   SHELL’S OPPOSITION TO PLAINTIFF’S MOTION FOR FURTHER SANCTIONS
       Case 3:18-cv-01374-TWR-AGS Document 598 Filed 08/19/21 PageID.33117 Page 20 of 29



                    1   information”); CrossFit, Inc., v. Nat’l Strength and Conditioning Assoc., No. 14-cv-
                    2   1191 JLS (KSC), 2019 WL 6527951, at *11, (S.D. Cal. Dec. 4, 2019) (finding an
                    3   intent to deprive only after employees deleted over 33,000 presumptively relevant
                    4   documents during the four years defendant did not have a hold notice in place);
                    5   Colonies Partners, L.P. v. Cnty. of San Bernardino, 2020 WL 1496444, at *10
                    6   (C.D. Cal. Feb. 27, 2020) (finding an intent to deprive only after the employee
                    7   continued to affirmatively delete text messages that pertained to the litigation and
                    8   deleted his email account after the litigation commenced).
                    9         As this Court recognized in the March 2021 sanctions hearing: “Conduct
                  10    that is merely negligent or even grossly negligent is insufficient to show intent.”
                  11    3/16/2021 Hg. Tr. 14:14-16 (citing Fed. R. Civ. P. 37 advisory committee’s note
                  12    (2015) (emphasis added)).
                  13          As shown, Plaintiffs have not distinguished a Kavalinas Phone #3 from his
                  14    water-dropped Phone #1 or now found Phone #2 (or from the Marino found phone)
                  15    to support any showing or inference of intentional spoliation as to a Kavalinas
                  16    Phone #3. The Motion supposes to provide a list of “facts” laying out “the intent
                  17    element justifying an adverse inference.” Mot. 19. Instead, the list is a convenient
                  18    summary of the New Motion’s debunked over-the-top accusations and ipse dixit
                  19    conclusions:
                  20          Plaintiffs’ Claim No. 1: Shell denied the existence entirely of Kavalinas
                  21    Phone #3, a Shell-issued iPhone used by its West Coast gasoline trader during the
                  22    Relevant Period.
                  23          Shell’s Response: FALSE. See, supra, at pp. 4-7. Shell represented that it
                  24    knew of two instances of lost Kavalinas phones data, based on Kavalinas’s
                  25    recollection. Plaintiffs’ First Motion did not accuse Shell of representing that
                  26    Kavalinas ever had only two Shell phones. Plaintiffs’ First Motion acknowledged,
                  27    “Shell informed Plaintiffs that [Kavalinas] had two unfortunate incidences of lost
                  28    data.” First Mot. at 5. Shell’s records do not indicate how many devices existed,
                                                                                        3:15-cv-01749-TWR-AGS
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                  17                    3:18-cv-01374-TWR-AGS
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                   SHELL’S OPPOSITION TO PLAINTIFF’S MOTION FOR FURTHER SANCTIONS
       Case 3:18-cv-01374-TWR-AGS Document 598 Filed 08/19/21 PageID.33118 Page 21 of 29



                    1   nor details relating to any loss of those devices. Shell never denied the existence of
                    2   a third Kavalinas phone; Shell told Plaintiffs that “[o]ther than the phone that
                    3   Kavalinas dropped into the water and the phone that was recently located, and from
                    4   which messages were produced to you, Shell is aware of only one other phone
                    5   issued by it to Kavalinas, in 2019.”
                    6         Plaintiffs’ Claim No. 2: Shell refused to engage in any meaningful
                    7   discussion with Plaintiffs about locating and producing that device following their
                    8   discovery of its existence.
                    9         Shell’s Response: FALSE. See, supra, at pp. 8-9. On June 17, 2021,
                  10    Plaintiffs requested Shell counsel’s availability to discuss Shell’s production of
                  11    messages from the found Marino and Kavalinas phones noting only that Plaintiffs
                  12    had “questions regarding the timelines for messages produced, among other
                  13    things”, which Plaintiffs never specified. During their June 23 call for nearly 40
                  14    minutes Plaintiffs orally read a list of questions that Shell counsel was not prepared
                  15    to answer. The same day Plaintiffs followed that call with a nine-page single
                  16    spaced letter demanding answers to the dozens of questions they asked during the
                  17    call. Why not send that letter in advance? Shell responded to Plaintiffs on July 9,
                  18    2021 providing the information known to it. Suppl. Hartley Decl. (ECF No. 756-2),
                  19    Ex. E at 8-10.
                  20          Plaintiffs’ Claim No. 3: Shell refused for almost two weeks to confirm
                  21    whether it intended to take any steps to preserve messages on Kavalinas Phone #3
                  22    device, which it ultimately refused to do as it denies its existence.
                  23          Shell’s Response: FALSE. See, supra, at pp. 8-9. Shell was unaware of but
                  24    does not deny the existence of a third Kavalinas phone. And Shell was unable to
                  25    preserve its messages, because Shell did not know its location. In response to
                  26    Plaintiffs’ July 6 request for confirmation that Shell would preserve messages on
                  27    Kavalinas’s “third/other” devices (Suppl. Hartley Decl., Ex. E at 3), Shell
                  28    responded that it would preserve the only Kavalinas phone that it was aware of that
                                                                                         3:15-cv-01749-TWR-AGS
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                 18                      3:18-cv-01374-TWR-AGS
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                   SHELL’S OPPOSITION TO PLAINTIFF’S MOTION FOR FURTHER SANCTIONS
       Case 3:18-cv-01374-TWR-AGS Document 598 Filed 08/19/21 PageID.33119 Page 22 of 29



                    1   had not yet been produced: a phone issued to Kavalinas in 2019, after the relevant
                    2   discovery time period. Suppl. Hartley Decl., Ex. E at 3; Mot. at 9. That phone was
                    3   searched and no messages from the relevant time period were found. Nonetheless,
                    4   Shell confirmed it would preserve the contents of that 2019 phone. Suppl. Hartley
                    5   Decl., Ex. E, p. 5. And now, with Shell’s most recent discovery of a Kavalinas
                    6   Phone #3 and its undertaking to produce its texts as rapidly as possible, there can be
                    7   no question of Shell’s good faith.
                    8         Plaintiffs’ Claim No. 4: Shell refused to provide basic information
                    9   regarding the circumstances surrounding the whereabouts and/or chain of custody
                  10    of Kavalinas Phone #2 during the time it was purportedly lost.
                  11          Shell’s Response: FALSE. On July 9, Shell explained that the Kavalinas
                  12    and Marino “phones were discovered when a stockroom manager was transferring
                  13    equipment locked in a storeroom and attempted to track the equipment being
                  14    transferred. They were in a collection of phones and were manually identified.”
                  15    Suppl. Hartley Decl., (ECF No. 756-2), Ex. E at 9.
                  16          Plaintiffs’ Claim No. 5: Shell refused to account for the months and months
                  17    of deleted text messages from that device once it was mysteriously found.
                  18          Shell’s Response: FALSE. Shell refutes Plaintiffs’ unsupported assertion
                  19    that these text messages were deleted but does not have an explanation for the gaps
                  20    in the text messages. Kavalinas declares under penalty of perjury that “I did not
                  21    intentionally delete text messages related to my role as a west coast gasoline trader
                  22    from any mobile device that Shell issued to me. I also have no knowledge whether
                  23    or not any text messages related to my role as west coast gasoline trader were
                  24    deleted or are otherwise missing from any such Shell-issued mobile device. If any
                  25    text messages are missing from a mobile device that Shell issued to me, I am
                  26    unaware of any explanation for how that would have occurred.” Suppl. Kavalinas
                  27    Decl. ¶ 2.
                  28          Plaintiffs’ Claim No. 6: Shell told Plaintiffs it was testing Kavalinas Phone
                                                                                           3:15-cv-01749-TWR-AGS
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                19                         3:18-cv-01374-TWR-AGS
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                     SHELL’S OPPOSITION TO PLAINTIFF’S MOTION FOR FURTHER SANCTIONS
       Case 3:18-cv-01374-TWR-AGS Document 598 Filed 08/19/21 PageID.33120 Page 23 of 29



                    1   #2 only to later admit to Plaintiffs it was not even in Shell’s possession.
                    2           Shell’s Response: FALSE. See, supra, at pp. 9-10. Plaintiffs’ First Motion
                    3   and accompanying Hartley Declaration clearly explained: Shell “[c]ounsel was
                    4   unable to provide any dates for when either of these events [of loss] occurred and
                    5   informed Plaintiffs that Shell was in the process of tracking down Mr. Kavalinas’s
                    6   last phone to determine whether it can be processed for production. It was never
                    7   found and Shell failed to back up either device before it was lost. Hartley
                    8   [1/19/2021] Decl. at ¶ 3, Ex. A at 2-3.” First Motion (Dkt. 566-1) at 5-6. Shell did
                    9   not find that Kavalinas phone until March 2021, and immediately notified Plaintiffs
                  10    on March 18 that it was found. Suppl. Hartley Decl. (ECF No. 756-2), Ex. A; Ex. E
                  11    at 8.
                  12            Plaintiffs’ Claim No. 7: Shell repeatedly represented it had produced all
                  13    relevant mobile device data in its possession when it had not.
                  14            Shell’s Response: FALSE. See, infra, at pp. 1-2. Shell continues to
                  15    represent that it has produced all known relevant text messages in its possession.
                  16    Shell immediately notified Plaintiffs when it located Mike Kavalinas’s and Jeff
                  17    Marino’s devices in March 2021 shortly following the sanctions hearing on those
                  18    very same phones. Suppl. Hartley Decl. (ECF No. 756-2), Ex. A; Ex. E at 8. And,
                  19    most recently, Shell immediately disclosed its discovery of a Kavalinas Phone #3
                  20    and is undertaking to produce the text messages from that found phone as quickly
                  21    as possible. See, p. 2, n.3, supra. That is good faith not intent to deprive.
                  22            Plaintiffs’ Claim No. 8: Shell traders falsely claimed that text messages,
                  23    even those on their Shell-issued devices were not used for work.
                  24            Shell’s Response: FALSE. See, supra, at pp. 5-6. Plaintiffs ignore
                  25    Kavalinas’s deposition testimony that he did use a business-issued phone for
                  26    business. Suppl. Roger Decl., Ex. A (Kavalinas Dep. Tr.) at 18:2-4, 19:28. And
                  27    Shell has now produced text messages from every one of its west coast gasoline
                  28    traders.
                                                                                           3:15-cv-01749-TWR-AGS
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                   20                      3:18-cv-01374-TWR-AGS
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                    SHELL’S OPPOSITION TO PLAINTIFF’S MOTION FOR FURTHER SANCTIONS
       Case 3:18-cv-01374-TWR-AGS Document 598 Filed 08/19/21 PageID.33121 Page 24 of 29



                    1         Plaintiffs’ Claim No. 9: Shell maintained business records of when other
                    2   custodians relinquished Shell-issued devices, but not for its longest serving West
                    3   Coast gasoline trader, Kavalinas.
                    4         Shell’s Response: FALSE. See, supra, at pp. 5-6. During the Relevant
                    5   Time Period, Shell did not maintain records containing a complete history of every
                    6   mobile device that Shell issued to its trader employees. After reviewing available
                    7   records, Shell was able to piece together certain information relating to trader
                    8   mobile devices, but that record is not complete. Shell in good faith shared all
                    9   information that it had available. Graney (3/1/2021) Decl. ¶¶ 3, 4 (ECF No. 582-3).
                  10          Plaintiffs’ Claim No. 10: Shell and its custodian, Mr. Kavalinas,
                  11    misrepresented the time period he occupied the role of West Coast gasoline trader.
                  12          Shell’s Response: FALSE. See, supra, at 13, n. 7. While Kavalinas testified
                  13    from memory and adopted Plaintiffs’ leading question that he began trading for the
                  14    west coast region “beginning middle of 2016” (Suppl. Roger Decl., Ex. A
                  15    (Kavalinas Dep. Tr.) at 24:19-22), Plaintiffs were never “denied the chance to
                  16    question him” about the earlier 2016 time period. New Mot. at 17. For example, at
                  17    his deposition Plaintiffs examined him about a March 15, 2016 email produced by
                  18    Shell. Suppl. Roger Decl., Ex. A (Kavalinas Depo. Tr.) at 87:12-96:2; id., Ex. B.
                  19    And, Shell has produced Kavalinas’s documents, including emails and ICE chats,
                  20    from January 2016. See Suppl. Hartley Decl. (ECF No. 756-2), Ex. E at 9 n.1; id.,
                  21    Ex. B (identifying chat excerpts dated February 2016); Suppl. Roger Decl., ¶ 7,
                  22    Exs. C, D (confirming dates of Kavalinas document production as early as January
                  23    4, 2016 and ICE chat production also as early as January 4, 2016).
                  24          Tellingly, Plaintiffs disregard the best evidence of the absence of Shell’s
                  25    intent to deprive: Even after the Court found Shell had been negligent in its
                  26    preservation of Kavalinas’s and Marino’s devices, and after Shell shortly thereafter
                  27    unexpectedly located the phones when a stockroom manager discovered them in a
                  28    collection of phones when transferring equipment, Shell immediately alerted
                                                                                      3:15-cv-01749-TWR-AGS
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                21                    3:18-cv-01374-TWR-AGS
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                   SHELL’S OPPOSITION TO PLAINTIFF’S MOTION FOR FURTHER SANCTIONS
       Case 3:18-cv-01374-TWR-AGS Document 598 Filed 08/19/21 PageID.33122 Page 25 of 29



                    1   Plaintiffs of the found phones and spent significant time and resources to have their
                    2   phones imaged and messages produced to Plaintiffs. See Suppl. Hartley Decl.
                    3   (ECF No. 756-2), Ex. E at 9. Plaintiffs complimented Shell: “Marino’s production
                    4   appears to be consistent with the time frame when he was trading West Coast
                    5   gasoline…. We thanked you for this production which to us, appears to be
                    6   complete at this time….”) Suppl. Hartley Decl. (ECF No. 756-2), Ex. C at 8.
                    7   Plaintiffs do not accuse Shell of intentionally withholding the Marino phone and
                    8   intentionally producing its messages only after Shell was sanctioned and ordered to
                    9   pay fees. Intent to deprive would have been sitting on the phones after their
                  10    discovery and never producing them, the opposite of Shell’s conduct here.
                  11          Before Shell found the misplaced phones the Court found that “[a]lthough it
                  12    was possible for Shell to do more to preserve the text messages, there is no
                  13    evidence to suggest the conduct here is anything more than negligence, or at worst
                  14    gross negligence. Thus, Rule 37(e)(2)’s harsh sanctions are not appropriate.”
                  15    3/16/2021 Hg. Tr. 14:25-15:4. The circumstance that has changed since that
                  16    hearing is that now Plaintiffs have in hand the messages from the two previously
                  17    misplaced phones.
                  18          The facts in the three cases Plaintiffs cite in their New Motion are inapposite
                  19    because, as demonstrated, each of the “facts” Plaintiffs offer up here have been
                  20    debunked. (1) In First Financial Security, the defendant conceded that the texts
                  21    were in fact deleted but that the deletions were “innocent” mistakes because there
                  22    was an agreement in place that the principals “should not communicate
                  23    electronically regarding possible claims.” First Fin.. Sec., Inc. v. Freedom Equity
                  24    Grp., LLC, No. 15-CV-1893, 2016 WL 5870218, at *3 (N.D. Cal. Oct. 7, 2016).
                  25    The court found that this explicit agreement to avoid communicating electronically
                  26    suggested a shared intent to keep incriminating facts out of evidence. Id. No such
                  27    agreement, implicit or otherwise, and no concession that text messages were in fact
                  28    deleted is present here. (2) As to O’Berry v. Turner, Plaintiffs merely seize on a
                                                                                          3:15-cv-01749-TWR-AGS
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                 22                       3:18-cv-01374-TWR-AGS
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                   SHELL’S OPPOSITION TO PLAINTIFF’S MOTION FOR FURTHER SANCTIONS
       Case 3:18-cv-01374-TWR-AGS Document 598 Filed 08/19/21 PageID.33123 Page 26 of 29



                    1   single soundbite conclusion and fail to compare any of the egregious facts of that
                    2   case: defendant in that case had no document preservation policy for a driver log
                    3   containing key records relating to the accident at issue; and defendant’s employee
                    4   had printed, and eventually lost, a single paper copy of the information. O’Berry v.
                    5   Turner, No. 7:15-CV-00064, 2016 WL 1700403, at *4 (M.D. Ga. Apr. 27, 2016).
                    6   The log was central to that case. Here, contrary to Plaintiffs’ say-so mantra, text
                    7   messages are not central to this case, as Plaintiffs have demonstrated by not citing
                    8   to a single one in their motion for summary judgment or their experts’ reports. (3)
                    9   Lastly, in WeRide Corp., the Court issued terminating sanctions against the
                  10    spoliating party after it was found that he wiped his computer and returned it to an
                  11    Apple Store the same day that he received a cease-and-desist letter and because he
                  12    had deleted and altered materials central to the litigation even after the Court issued
                  13    a preliminary injunction that specifically prohibited parties from destroying or
                  14    concealing documentation related to the case. WeRide Corp. v. Kun Huang, 2020
                  15    WL 1967209 (N.D. Cal. Apr. 24, 2020), at *15. Here too, Plaintiffs do not try to
                  16    compare those facts to ours. The cited cases are meaningless against the facts here.
                  17          Shell’s discovery of and its responsible production from the two misplaced
                  18    phones that were the subject of the original sanctions motion, as well as Plaintiffs’
                  19    belated realization regarding a “Phone #3” referenced in ICE chats they had and
                  20    said they’d reviewed long before their original motion, are not new facts. They do
                  21    not alter the Court’s earlier finding of negligence, not intent to deprive under Rule
                  22    37(e)(2). The requested adverse inference should be denied.
                  23          Beyond the factual inaccuracy in Plaintiffs’ proposed adverse inference
                  24    statement as to Kavalinas’ tenure (see p. 13, n.7), Plaintiffs now also reverse course
                  25    from the relief they sought their Original Motion and now seek Shell’s preclusion
                  26    “from offering as evidence or impeachment at summary judgment or trial written
                  27    communications relevant to the litigation” New Mot. at 20. This sweeping
                  28    request supposedly is necessary because “[t]ext messages produced by Shell in this
                                                                                       3:15-cv-01749-TWR-AGS
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                23                     3:18-cv-01374-TWR-AGS
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                   SHELL’S OPPOSITION TO PLAINTIFF’S MOTION FOR FURTHER SANCTIONS
       Case 3:18-cv-01374-TWR-AGS Document 598 Filed 08/19/21 PageID.33124 Page 27 of 29



                    1   litigation contain no exculpatory communications such that sanctions at
                    2   trial…would cure the prejudice to Plaintiffs.” Id. at 20-21. This is non-sensical.
                    3   After the Court’s Order, Plaintiffs offered no assertedly inculpatory texts either in
                    4   their summary judgment motion or experts’ reports. That was their choice. But
                    5   here again, Plaintiffs are late; after Shell alerted Plaintiffs to the found phones,
                    6   Defendants, including Shell, already filed their oppositions to Plaintiffs’ summary
                    7   judgment motions, without any objection by Plaintiffs of the kind they seek now.
                    8   Do Plaintiffs now want Defendants’ summary judgment opposition stricken? After
                    9   Shell’s production of the found texts, Plaintiffs requested and Defendants stipulated
                  10    to Plaintiffs’ supplementing their summary judgment motion specifically as to those
                  11    found texts and to “Defendants [including Shell] submitting a response directly
                  12    related to same”. ECF No. 704. Plaintiffs now want to reverse course from court-
                  13    entered stipulations and fully briefed dispositive motions to preclude Shell from
                  14    any documentary defense? Plaintiffs have no principled position here. They are
                  15    making it up as they go.
                  16          B.     Plaintiffs’ Proposed Adverse Inference and Alternative Remedies
                                     Are Improper
                  17
                              Plaintiffs also propose three alternatives to an adverse inference; all should
                  18
                        be denied. First, Plaintiffs request that the Court permit Plaintiffs to submit any
                  19
                        question of intent “at trial for the jury”, citing Stevens. New Mot. at 21. For the
                  20
                        forgoing reasons there is no question of intent here. While Stevens notes a
                  21
                        procedure whereby the parties may present evidence to a jury, here Plaintiffs seek
                  22
                        an order allowing only Plaintiffs to present evidence while impermissibly seeking
                  23
                        to deny Shell the ability to present a defense or argument. There is no basis for
                  24
                        Plaintiffs’ concocted remedy to allow a one-sided presentation of arguments at trial.
                  25
                              Plaintiffs’ second alternative remedy concedes a finding by this Court of the
                  26
                        absence of an intent to deprive, but, relying on Nuvasive, Inc., impermissibly
                  27
                        proposes again that only Plaintiffs be allowed to present evidence to the jury of “a
                  28
                                                                                          3:15-cv-01749-TWR-AGS
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                   24                     3:18-cv-01374-TWR-AGS
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                   SHELL’S OPPOSITION TO PLAINTIFF’S MOTION FOR FURTHER SANCTIONS
       Case 3:18-cv-01374-TWR-AGS Document 598 Filed 08/19/21 PageID.33125 Page 28 of 29



                    1   failure to preserve ESI” and its likely relevance.
                    2         And, as a capper, Plaintiffs then seek the additional relief “prohibit[ing]
                    3   Shell from presenting any argument or defense that Plaintiffs could have
                    4   potentially defeated” had Kavalinas preserved his text messages. This proposed
                    5   relief is untethered to Rule 37(e) and goes even beyond the severe Rule 37(e)(2)
                    6   relief Plaintiffs are not entitled to. Plaintiffs rely on Hugler, which discusses a Rule
                    7   37(c) remedy for insufficient Rule 26(a) initial disclosures and for a Rule 26(e)
                    8   failure to supplement an incorrect or incorrect discovery response. Hugler v. Sw.
                    9   Fuel Mgmt., Inc., No. 16-CV-4547, 2017 WL 8941163, at *11 (C.D. Cal. May 2,
                  10    2017). The court denied the requested relief finding the complained of conduct was
                  11    not one of those. Id., *11-12. Here too. Moreover, Plaintiffs fail to explain how
                  12    the Court or they could apply a “could have potentially defeated” standard they
                  13    invent.10
                  14          Shell of course also objects to Plaintiffs’ request for attorneys’ fees, given
                  15    that the issue of these text messages had already been litigated and Shell has
                  16    already compensated Plaintiffs for the first round of sanctions briefing pursuant to
                  17    this Court’s Order on the same text messages subject to this motion. Shell should
                  18    be entitled to its fees in defending Plaintiffs’ baseless New Motion. Short of that,
                  19    surely Plaintiffs should be admonished for their overreach and unduly wasting of
                  20    the Court's time and the parties' resources.
                  21    V.    CONCLUSION
                  22          For the foregoing reasons, the Court should deny Plaintiff’s motion.
                  23
                  24
                  25
                  26
                        10
                  27      Shell joins the non-Shell Defendants’ concurrent Opposition demonstrating the
                        impropriety of adverse inferences as a discovery sanction in cases where blameless
                  28    parties would be prejudiced, for the reasons stated therein. ECF No. 762.
                                                                                         3:15-cv-01749-TWR-AGS
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                  25                     3:18-cv-01374-TWR-AGS
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                    SHELL’S OPPOSITION TO PLAINTIFF’S MOTION FOR FURTHER SANCTIONS
       Case 3:18-cv-01374-TWR-AGS Document 598 Filed 08/19/21 PageID.33126 Page 29 of 29



                    1   Dated: August 19, 2021             MORGAN, LEWIS & BOCKIUS LLP
                                                           KENT M. ROGER
                    2                                      MINNA LO NARANJO
                    3
                    4                                      By:    s/ Kent M. Roger
                                                                  Kent M. Roger
                    5
                                                           Counsel for Defendant Equilon Enterprises LLC
                    6                                      (d/b/a Shell Oil Products US)
                    7
                    8
                    9
                  10
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
                                                                                        3:15-cv-01749-TWR-AGS
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                 26                     3:18-cv-01374-TWR-AGS
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                 SHELL’S OPPOSITION TO PLAINTIFF’S MOTION FOR FURTHER SANCTIONS
